department of the treasury washington b c ze qdool4ato57 tax exempt and lintfirrr levu live government entities nnn division gf4r contact person identification_number telephone number t eo b4 date aid mg ay co0 employer tdentification number legend m n o p qa x dear sir or madam we have considered m's ruling_request dated date m requests a ruling that a proposed set-aside of funds as described in detail below will qualify as an appropriate set- aside under sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations on the basis that the proposed set-aside satisfies the suitability test of sec_53 a -3 b m is a_trust that was formed in september it is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 z m requests approval to set_aside an amount up to approximately dollar_figurex in its taxable_year ending date and an amount up to the lesser_of approximately dollar_figurex or its minimum distributable_amount for its taxable_year ending date in the taxable_year ending date so that these amounts will be treated as qualifying distributions within the meaning of code sec_4942 for m’s taxable years ending date and date m has been making payments directly for its charitable purposes and may make grants to recipients in each case solely for charitable purposes in a rural medically underserved region since its formation m has undertaken a program n to provide health care services to residents go located in the area through the n program m has been involved in two separate projects the p program project and the pediatric dental and child advocacy project project in a ruling issued by this office on date we approved a proposed set-aside of funds by m for its taxable years ending date and date with respect to project pursuant thereto m paid grants totally approximately dollar_figurex to an identified graduate school of medicine to fund its p program in o county this program was developed to evaluate the cost and quality of at-home care provided to individuals with chronic lung disease or chest cancer m's grants enabled the number of patients enrolled in this particular program to increase from to and helped the identified school to prove the viability of the program and its efficaty in reducing the incidence of hospitalization for enrolled patients m has now focused its activities on project which it is currently establishing in certain counties to address two areas of health care concern the dental hygiene of children and the counseling and treatment of sexually physically and mentally abused children concerning the former area m is working with q and local school districts in o county to provide dental care services to children in o county at a new state of the art dental clinic with respect to the latter area m is working with q to open a child advocacy center which will provide counseling and treatment services to sexually physically and mentally abused children in the o area m requests approval to set_aside a maximum of approximately dollar_figurex specifically m requests approval to set_aside an amount up to approximately dollar_figurex in the taxable_year ending date and an amount up to the lesser_of approximately dollar_figurex or its minimum distributable_amount for the taxable_year ending date in the taxable_year ending date so that these amounts will be treated as qualifying distributions under sec_4942 of the code in the taxable years ending date and date the set-asides will be used to fund the current phase of project in county and the expansion of project to other identified counties in the region m plans to fund project by direct payment of expenses as they are incurred these expenses will be incurred throughout the planning and implementation phases of project m is not sure that these expenses will be incurred prior to the end of the and taxable years it needs to have the flexibility to set_aside the amounts stated above inasmuch as m will needa lepgthy period of time to plan and implement project as was the case with the successful project project requires extensive coordination with community leaders and government officials as well as significant long-term planning m needs to solicit the support of local community leaders and government officials hire staff including medical personnel identify suitable locations for the dental clinics and or child advocacy centers and order and install the appropriate equipment participants in project including local community leaders and government officials dentists and other medical personnel and various other local community organizations require assurance that funding will be available to complete project over the past months m has been pianning and implementing project in o county and recently assisted in opening a state of the art dental clinic to provide dental care services to _3- children enrolled in the o county school system in order to implement project in o county m first identified key local community leaders and government officials and then over time established working relationships with these leaders and officials to generate support for project once this support was generated m provided the necessary funds to q to permit it to recruit and hire medical and administrative staff identify a suitable location for the dental clinic purchase equipment furniture and supplies and coordinate implementation of the program with the local school district inasmuch as this initial planning and implementation required a lengthy amount of time m requests a set-aside because it anticipates that it will need a lengthy period of time to plan and implement project in its entirety ofte project has been successfully established in o county m plans on extending project to other counties initial planning meetings between the trustees of m and volunteers from q on the one hand and local community leaders on the other have been held in two of the other counties to establish pediatric clinics in addition q is compiling procedure manuals and business plan models to be use as a guide by the other counties in implementing project you report that low-income persons rarely or ever visit a dentist therefore m has undertaken project an effort to provide dental care services to children from low-income families in the identified counties in per capita income in o county was dollar_figure and of the work force was unemployed over of the children living in o county rely on a program of health insurance provided by the particular state as their primary source of health insurance but no dentist in o county will treat such patients o county has been named a federal primary care shortage health personnel site project will involve an active partnership between m and the local school districts and government agencies in each participating county project will require that each local school district make an investment either financial or in-kind in project for example o county officials have provided the building space and utilities for the dental clinic free of charge m will then fund the purchase of the necessary medical equipment furniture and supplies for the dental clinics and will also provide the funds to transport the children from school to the clinics in addition project will involve the local school districts obtaining parental consent to allow the children jo visit the dental clinic - participating children will be eligible to visit the dental clinic five times per year through these regular dental visits these children will be provided with dental records and the experience of receiving on-going health care services pursuant to your stated assumption that big_number children participate in project in each county for a total of big_number enrollees the proposed budget for project is approximately dollar_figurex per dental clinic resulting in an aggregate estimated budget of dollar_figurex in each county approximately dollar_figurex will be allocated to salary and benefits for personnel including dentists dental hygienists and administrative staff and approximately dollar_figurex will allocated to medical equipment furniture and supplies the remainder of the budget in each county approximately dollar_figurex will be allocated to miscellaneous expenses such as printing promotional and educational items and insurance in the future project may involve the opening of child advocacy centers in each of the identified counties to provide counseling and treatment services to sexually physically and mentally abused children sec_4942 of the internal_revenue_code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such table year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test lot sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as one example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized the proposed set-aside for m's taxable_year ending date and date is in furtherance of m's charitable purposes as described above the funds to be set_aside will be used to promote the dental health of low-income children in rural medically underserved counties in the region initially project will focus on o county and you have described the progress made to date in establishing a dental clinic including the cooperation of local school and government authorities and community leaders once fully established in o county m plans to extend project to the remaining identified counties it is clear that the proposed set-aside will be used to accomplish a purpose described in sec_170 as required by sec_4942 you have also established to our satisfaction that project can be better accomplished by such set-aside rather than by the immediate payment of funds you have submitted a sworn statement from a trustee of m stating that the funds to be set_aside on date and date will actually be paid prior to the expiration of months from the date of the set-aside based on the foregoing we rule that the set-aside of an amount up to dollar_figurex approximately on m's books_and_records for m’s taxable_year ending date and the set-aside of an amount up to the lesser_of approximately dollar_figurex or m’s minimum distributable_amount for the taxable_year ending date in the taxable_year ending date satisfies the requirements of code sec_4942 and sec_53_4942_a_-3 of the regulations the suitability test accordingly these set-asides may be treated as qualifying distributions for m's taxable years ending date1 and date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private foundatign as a pledge or obligation to be paid at a future date or dates further anyamount which is set_aside shall be taken into account for purposes of determining the foundation's minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh your authorized representative pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to we are also sending a copy of this ruling to the ohio te_ge office because this letter could help resoive any questions about your tax status you should keep it with your permanent records telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and thig ruling is directed only to the organization that requested it sec_61 k of the thank you for your cooperation code provides that it may not be used or cited as precedent - s_r a o b sincerely erate v sast gerald v sack manager exempt_organizations technical group o2
